Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s request for continued examinatino filed August 2, 2021 is acknowledged.  Claims 1, 12, and 21 are amended.  Claims 1-3 and 7-27 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner maintains the grounds of rejection set forth in the office action filed February 2, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, and 21-27 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Stahl et al., US 3941701 (Stahl).
Regarding claim 1, Stahl discloses a device (abstract, figs. 1-3) comprising:
A single sheet material filter support (REF 10, figs. 2-3, C1/L59-62, C4/L32-35) configured to be positioned adjacent a filter belt (REF 8) within a filter belt filtration system (fig. 1), the filter support having a longitudinal axis generally parallel to the direction of movement of the filter belt, wherein the filter support includes a plurality of struts (REF 26, fig. 3, see “strips”, C4/L5-11) spaced apart by a plurality of openings (REF 23 leading to REF 27) with a perimeter (outside region connecting REF 26 to opposing outside region) defined by said struts, wherein the openings extend substantially to the perimeter (REF 23 adjacent to outside region described above) and wherein at least one of the plurality of struts (REF 26) extends across a portion of the support such that a longitudinal axis of the at least one strut is positioned at an angle with respect to the longitudinal axis of the filter support (see angular shape of REF 26, fig. 3).
Regarding the limitation drawn to openings being “cutouts”, the examiner reminds applicant that terminology drawn to a cutout implies a process to bring about the opening, where said opening being a cutout is considered to be a product-by-process limitation which does not structurally limit the recited opening.  Since the limitations of the claim are found in the prior art, and are further disclosed as being punched out from a singular sheet (C4/L32-36), the examiner maintains that the prior art anticipates this feature
Regarding claims 2-3 and 8, Stahl discloses a device wherein the angle is between 4 and 176 degrees, and the struts are arranged in a chevron configuration (fig. 3).
Regarding claim 7, Stahl discloses a device wherein the filter support includes at least one longitudinal strut that runs parallel to the longitudinal axis of the filter support (see “L-shaped”, C4/L19-32).
Regarding claim 9, Stahl discloses a device wherein the filter support includes a plurality of support struts (REF 25, fig. 2) extending across a portion of the support at an angle with respect to the longitudinal axis of the filter support, and wherein at least one of the plurality of support struts is parallel to another of the plurality of support struts (figs. 2-3).
Regarding claim 10, Stahl discloses that the angle may be 90 degrees (see “L-shaped”, C4/L19-32).
Regarding claim 21, Stahl is relied upon in the rejections set forth above.  Stahl further discloses a filtration treatment system (figs. 1-3) comprising a chamber configured to receive a liquid (fig. 1) and a cartridge positioned within the chamber, the cartridge including:
A set of rollers (see fig. 1);
A filter belt (REF 8) positioned around and between the rollers; and
A filter support as described above.
Regarding claims 22-24, Stahl is relied upon in the rejections set forth above.
Regarding claim 25, Stahl discloses a device wherein the plurality of struts comprise a first plurality of struts oriented at an acute angle to the longitudinal axis (REF 26 at top of fig. 3), a second plurality of struts oriented at an obtuse angle to the longitudinal axis (REF 26 at bottom of fig. 3), at least some of the first plurality of struts end at a side of one of the second plurality of struts, at least some of the second plurality of struts ends at a side of the one of the first plurality of struts (struts meet at intersection of obtuse and acute angle).
Regarding claim 26, Stahl discloses a device wherein some of the first plurality of struts begin and end at one of the second plurality of struts and some of the second plurality of struts begin and end at one of the first plurality of struts, the beginning or ending of each strut being the point closest to the edge of the device or the point closest the center of the device (fig. 3).
Regarding claim 27, Stahl discloses that the struts may be L-shaped (C4/L19-22).  In embodiments having L-shaped struts, the openings would be grooves provided between said struts, said grooves being rectangular shaped.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahl in view of Oosten, DE 2723862 (Oosten, IDS).
Regarding claims 11-12, Stahl is relied upon in the rejection of claims 1-3 and 7-10 as recited above.  While Stahl does not explicitly disclose a support formed from two distinct members, it is obvious to form a support from more than one member as seen in Oosten.  Oosten discloses a filter belt support formed from a plurality of members (REF 5), where the members are single sheet materials having perforations spaced between struts (figs. 1-3).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Stahl to utilize a plurality of members as described in Oosten since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04, Section VI, Part B).
Regarding claim 13, Oosten further discloses that the two members are adjacent to one another (fig. 1).
Regarding claims 15-16, Stahl is relied upon in the rejections set forth above.
Regarding claim 17, Oosten further discloses that the first and second members are adjacent to and in contact with another along the length of the filter belt (figs. 1-2).
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahl in view of Hiroaki et al., JP 2005-095845 (Hiroaki).
Regarding claims 11-12, Stahl is relied upon in the rejection of claims 1-3 and 7-10 as recited above.  While Stahl does not explicitly disclose a support formed from two distinct members, it is obvious to form a support from more than one member as seen in Hiroaki.  Hiroaki discloses a filter belt support (abstract, figs. 1-4) formed from a plurality of distinct members (REF 26, 27, 28).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Stahl to utilize a plurality of members as described in Hiroaki since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04, Section VI, Part B).
Regarding claims 15-16, Stahl is relied upon in the rejections set forth above.
Regarding claims 13-14 and 17-20, Hiroaki further discloses that the first member (REF 26, 27, 28) and second member (additional REF 26, 27, 28) are adjacent to one another, overlap, and are interlocked (via REF 28) to prevent lateral/longitudinal movement therebetween.
Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive.
Applicant argues that Stahl does not disclose an opening extending substantially to the perimeter formed by the plurality of struts.  In response the examiner directs applicant’s attention to the rejections set forth above.  Stahl discloses struts (REF 26) extending between a perimeter of material integral with said struts (outside perimeter of filter support).  The examiner considers the openings (REF 26) to extend substantially to the perimeter as described above.  The examiner maintains that the prior art anticipates the feature drawn to openings extending substantially to the perimeter as defined in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779